DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. 

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by amending independent claims 1, 11, 18 and 21 to include allowable subject matter.  Examiner agrees with Applicant’s argument that the cited references do not teach, for example, the claim 1 limitation of:  “determining a correction matrix for the plurality of pixels by:  for each pixel that is a grid point, multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix to form grid point correction matrix elements;”  References Ho et al. U.S. Pub. No. 2019/0237008 in view of Marcu et al. U.S. Pub. No. 
from claim 1 – “determining a correction matrix for the plurality of pixels by:  for each pixel that is a grid point, multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix to form grid point correction matrix elements;”
from claim 11 – “determining a correction matrix for each pixel by:  for each pixel that is a grid point, multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix to form grid point correction matrix elements;”
from claim 18 – “determining a correction matrix for the plurality of pixels by:  for each pixel that is a grid point, multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the pixel with an sRGB-to-XYZ conversion matrix to form grid point correction matrix elements;”
from claim 21 – “determining a correction matrix for each pixel by:  for each pixel that is a grid point, multiplying an inverse of the pixel RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix to form grid point correction matrix elements;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see Request for Continued Examination, filed 1/18/2022, with respect to the 35 U.S.C. § 103 Rejections of claims 1-11 and 13-21 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deering U.S. Pub. No. 2002/0122044.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612